             Case 2:19-cr-00080-WBV-MBN Document 40-2 Filed 02/11/20 Page 1 of 1


Guice, Carter (USALAE)

From:                            Julious C. Sims <csims@22da.com>
Sent:                            Monday, February 10, 2020 5:23 PM
To:                              Guice, Carter(USALAE)



We will dismiss our charges and defer.

Sent from my iPhone




                                                                          GOVERNMENT
                                                                            EXHIBIT
